DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 9, the method seems circular.  First a concentration of impurity is determined.  Then a model that predicts concentration is updated based on the actual impurity concentration.  Then the updated model predicts another [line 7 and line 11 both recite “a predicted concentration” which makes it unclear if these are the same or different predictions] concentration, even though the actual concentration was already measured, and adjust results based on a new prediction, which is in turn based on a previous prediction and a measured value.  Claim 15 has the same issue.  For purposes of examination the examiner will provide a reference that corrects a model based on measured results, until the claims can be clarified.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103728164, hereinafter CN.  The examiner is relying upon the applicant provided WIPO machine translation.
	With respect to Claim 1, CN discloses an automated method for determining the concentration of impurities in a liquid ethylene oxide stream having at least one impurity as the liquid ethylene oxide stream is produced by a processing unit, comprising: injecting a sample volume from the liquid ethylene oxide stream into a gas chromatograph train having a gas chromatograph effluent stream; and generating at least one signal indicative of the corresponding concentration of the at least one impurity.  See page 3 first paragraph and fig 2.  “Figure two is a gas chromatogram of the original ethylene oxide sample…”  the peaks correspond to impurities.  
	With respect to Claim 2, CN discloses the step of injecting a sample volume from the liquid ethylene oxide stream into a gas chromatograph train having a gas chromatograph effluent stream comprises accumulating the sample volume of liquid ethylene oxide from the liquid ethylene oxide stream in a sample chamber that is in selective fluid communication with the liquid ethylene oxide stream and the gas chromatograph train, and fluidly coupling the sample chamber to the gas chromatograph train.  Page 2, first paragraph shows starting with liquid ethylene oxide and vaporizing it.  Page 5, the example shows gas chromatograph and injector.

	With respect to Claim 5, CN discloses the step of fluidly coupling the sample chamber to the carrier gas stream comprises flash vaporizing the sample volume.  Page 2, 1st para shows vaporization.
	With respect to Claim 6, CN discloses that the gas chromatograph train is contained in a temperature controlled housing operated at a first temperature, and the step of the injecting the sample volume into the gas chromatograph train comprises injecting the sample volume into a carrier gas stream outside of the housing at a second temperature less than the first temperature.  page 5 shows the different temperatures and the nitrogen carrier.
	With respect to Claim 7, CN discloses the step of generating the at least one signal indicative of the corresponding concentration of the at least one impurity comprises introducing the gas chromatograph effluent stream into a gas chromatograph effluent detector, and the automated method further comprises diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector, wherein the diverted portion of the gas chromatograph effluent corresponds to ethylene oxide.  Page 2 last sentenced, continued on page 3 shows that the impurity if found by comparing the original sample to the absorbed sample, which was diverted from the original


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Cocuzza et al. (U.S. Patent No. 4,033,617, hereinafter Cocuzza).
	With respect to Claim 3, CN discloses tracking ethelye oxide impurities but doesn’t specifically name which impurities.  
	Cocuzza establishes that acetaldehyde is a common ethelye oxide impurity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN to detect all known ethelye oxide impurities, including acetaldehyde for the benefit of thoroughly monitoring ethelye oxide impurities.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Cocuzza and Green et al. (U.S. Publication No. 2016/0365236, hereinafter Green).
	With respect to Claim 8, CN discloses tracking ethelye oxide impurities but doesn’t specifically name which impurities.  
	Cocuzza establishes that acetaldehyde is a common ethelye oxide impurity.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN to detect all known ethelye oxide impurities, including acetaldehyde for the benefit of thoroughly monitoring ethelye oxide impurities.
	CN does not disclose that acetaldehyde has a retention time, ethylene oxide has a retention time, and the step of diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector comprises diverting the portion of the gas chromatograph effluent after the expiration of the acetaldehyde retention time and before the expiration of the ethylene oxide retention time.

	Green discloses switching away after the expiration of the desired analytes retention time but before unwanted other effects can take place.   See para 22.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of CN and Cocuzza by diverting a portion of the gas chromatograph effluent stream away from the gas chromatograph effluent detector comprises diverting the portion of the gas chromatograph effluent after the expiration of the acetaldehyde retention time and before the expiration of the ethylene oxide retention time  for the benefit of being able to have a reading of the desired ethylene oxide without the impurity.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Hallinan et al. (U.S. Patent No. 6,103,934, hereinafter Hallinan).
	With respect to Claim 9, CN discloses a method of operating an ethylene oxide purification column having a liquid ethylene oxide product stream, the method comprising: performing the method of claim 1 to determine the concentration of at least one impurity in the liquid ethylene oxide product stream, wherein the processing unit comprises the ethylene oxide purification column, and the liquid ethylene oxide stream comprises the liquid ethylene oxide product stream.  Page 2 1st paragraph describes vaporizing liquid sample and fig 2 determines impurities.
	CN does not disclose updating a mathematical model relating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream to selected ethylene oxide purification column process variables based on the at least one signal indicative of the corresponding concentration of the at least one impurity; calculating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream based on values of the selected process variables and the updated 
	Hallinan discloses updating a model of predicted concentration based upon measured concentration.  See column 11, lines 43-62.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN by updating a mathematical model relating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream to selected ethylene oxide purification column process variables based on the at least one signal indicative of the corresponding concentration of the at least one impurity; calculating a predicted concentration of the at least one impurity in the liquid ethylene oxide product stream based on values of the selected process variables and the updated mathematical model; and adjusting at least one ethylene oxide purification column process variable based on the predicted concentration of the at least one impurity for the benefit of appropriately responding to an actual level of impurity in the liquid ethylene oxide product stream.
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Ellebracht et al. (U.S. Patent No. 4,617,828, hereinafter Ellebracht).
	With respect to Claim 10, CN discloses a system for automatically determining the concentration of at least one impurity in a liquid ethylene oxide stream produced by a processing unit; a gas chromatograph train having a gas chromatograph effluent stream, wherein the gas chromatograph train is in selective fluid communication with a liquid ethylene oxide sample chamber that is in fluid communication with the liquid ethylene oxide stream and with a carrier gas stream; a gas chromatograph effluent detector, wherein the gas chromatograph effluent stream is in fluid communication with the gas chromatograph effluent detector, and when the gas chromatograph effluent stream is fluidly coupled to the gas chromatograph effluent detector, the gas chromatograph effluent detector generates a signal indicative of a concentration of at least one impurity in the gas st paragraph shows liquid ethylene oxide stream.
	CN does not show selective fluid communication between the chromatograph train, the sample chamber, a carrier stream and a vent.
	Ellebracht, see fig 1, shows a chromatograph based gas concentration detection system that places the chromatograph train 38, the sample chamber 34, the carrier stream 40 and the vent [exit from 66] in selective fluid communication by use of a multiport valve 32.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a multiport valve into CN to allow selective fluid communication between the chromatograph train, the sample chamber, a carrier stream and a vent for the benefit of increased control over the path the fluid takes with little space and complexity.  
	With respect to Claim 11, the combination of CN and Ellebracht disclose further comprising: a gas chromatography analyzer system that comprises the gas chromatograph train and the gas chromatograph effluent detector, wherein an inlet stream to the gas chromatograph train is in selective fluid communication with the liquid ethylene oxide sample chamber, and when the gas chromatograph effluent stream is fluidly coupled to the vent stream, the gas chromatograph effluent stream bypasses the gas chromatograph effluent detector.  Ellebracht fig 1, valve 32 enables selective communication between chromatograph train 38 and sample chamber 34, while connecting the chromatograph 36 to sample chamber 34 and the vent exit of 66 while bypassing detector 70.
	With respect to Claim 12, the combination of CN and Ellebracht disclose further comprising a multi-port separation valve [Ellebracht’s 32] connected to the gas chromatograph train  [Ellebracht’s 36].

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the five port valve in CN could be replaced with two valves with less ports, as the carrier gas never needs to flow against the direction of the purge or saturating gasses.  It would be beneficial to use a 3 port valve to connect 40, 42 and 38 and a separate multiport valve for 26/34/42/38 in order to help gasses get to their intended destinations with minimal resistance.  
	With respect to Claim 14, the combination of CN and Ellebracht disclose  the multi-port diversion valve [Ellebracht’s 32] is configured to selectively connect the gas chromatograph train [Ellebracht’s  38] to a gas chromatograph effluent detector [Ellebracht’s 70] and a vent stream [Ellebracht’s 66’s exit].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CN and Ellebracht in further view of Hallinan.
	With respect to Claim 15, the combination of CN and Ellebract disclose the system of claim 10, but do not disclose 1 system for controlling the concentration of at least one impurity in a liquid ethylene oxide stream from an ethylene oxide purification column, comprising: a computer readable medium having stored thereon a set of computer executable instructions comprising a mathematical model relating a predicted value of the concentration of the at least one impurity to values of a plurality of ethylene oxide process variables such that when executed by a computer processor, the computer executable instructions (i) calculate a predicted value of the concentration of the at least one impurity from the mathematical model and the values of the plurality of ethylene oxide purification column process variables; and (ii) update the mathematical model based on the predicted value of the concentration of the at least one impurity and at least one value of the concentration of the at least one 
	Hallinan discloses updating a model of predicted concentration based upon measured concentration.  See column 11, lines 43-62.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify CN by for controlling the concentration of at least one impurity in a liquid ethylene oxide stream from an ethylene oxide purification column, comprising: a computer readable medium having stored thereon a set of computer executable instructions comprising a mathematical model relating a predicted value of the concentration of the at least one impurity to values of a plurality of ethylene oxide process variables such that when executed by a computer processor, the computer executable instructions (i) calculate a predicted value of the concentration of the at least one impurity from the mathematical model and the values of the plurality of ethylene oxide purification column process variables; and (ii) update the mathematical model based on the predicted value of the concentration of the at least one impurity and at least one value of the concentration of the at least one impurity determined by the system of claim 10; and a controller that automatically adjusts the value of one or more of the plurality of ethylene oxide process variables based on the predicted value of the concentration of the at least one impurity for the benefit of appropriately responding to an actual level of impurity in the liquid ethylene oxide product stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855